Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Election/Restrictions
	The species restriction of 10/28/21 has been withdrawn. All pending claims 1-33 are being examined on merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US pub 20150311325).
	With respect to claim 1, Zhang teaches a vertical semiconductor device comprising (see figs. 1-4, particularly fig. 4I and associated text): 
a substrate 52 having a first doping type (N); 
a buffer layer 54 over the substrate and having the first doping type (N+); 
a drift layer 56 over the buffer layer and having the first doping type (N); and 
a spreading layer 58 over the drift layer and having the first doping type (N+); 
wherein the substrate, the buffer layer, and the drift layer comprise silicon carbide.  
With respect to claim 2, Zhang teaches a doping concentration of the buffer layer is at least ten times a doping concentration of the drift layer. See para 0033.
With respect to claim 3, Zhang teaches a doping concentration of the buffer layer is between ten and thirty times a doping concentration of the drift layer. See para 0033.
With respect to claim 4, Zhang teaches a doping concentration of the buffer layer is between fifteen and twenty-five times a doping concentration of the drift layer. See para 003.
With respect to claim 8, Zhang teaches the spreading layer has a doping concentration between two and one thousand times that of the doping concentration of the drift layer. See para 0033.
With respect to claim 9, Zhang teaches the buffer layer and the drift layer are uniformly doped.  
 With respect to claim 10, Zhang teaches a thickness of the spreading layer is less than the thickness of the drift layer. See fig. 4I.
With respect to claim 13, Zhang teaches a doping concentration of the buffer layer is between 1x1017 cm-3 and 5x1018 cm3. See para 0033.


Claim(s) 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US pub 20150311325).
	With respect to claim 14, Zhang teaches a vertical semiconductor device comprising (see figs. 1-4, particularly fig. 4I and associated text): 
a substrate 52 having a first doping type (N); 
a first drift layer (upper part of 56 layer) and a second drift layer (lower part of 56 layer) over the substrate and having the first doping type (N), wherein the second drift layer is between the first drift layer and the substrate; and 

With respect to claim 15, Zhang teaches a doping concentration for the second drift layer is higher than a doping concentration for the first drift layer. See 0009, since Zhang teaches upper part of the drift layer (or first drift layer) has higher resistance (or lower concentration) than lower part of the drift layer (or second drift layer, the second drift layer 33has higher concentration).
With respect to claim 19, Zhang teaches there is no buffer layer between the substrate and either of the first drift layer or the second drift layer. See fig. 1.
With respect to claim 20, Zhang teaches the spreading layer comprises silicon carbide and has a higher doping concentration than the first drift layer.  
  
Claim(s) 21, 22, 25, 26, 29, 30, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US pub 20150311325).
	With respect to claim 21, Zhang teaches a vertical semiconductor device comprising (see figs. 1-4, particularly fig. 4I and associated text): 
a substrate 52 having a first doping type (N); 
a buffer layer 54 over the substrate and having the first doping type (N); 
a first drift layer (upper part of 56 layer) and a second drift layer (lower part of 56 layer) over the buffer layer and having the first doping type (N), wherein the second drift layer is between the first drift layer and the substrate; and 
a spreading layer 58 over the first drift layer and having the first doping type, wherein the substrate, the buffer layer, and the first and second drift layers comprise silicon carbide.  
a doping concentration for the second drift layer is higher than a doping concentration for the first drift layer. See 0009, since Zhang teaches upper part of the drift layer (or first drift layer) has higher resistance (or lower concentration) than lower part of the drift layer (or second drift layer, the second drift layer 33has higher concentration).
With respect to claim 25, Zhang teaches wherein a doping concentration of the buffer layer is at least ten times an average doping concentration of the first drift layer and the second drift layer. See para 0033.
With respect to claim 26, Zhang teaches a doping concentration of the buffer layer is between ten and thirty times an average doping concentration of the first drift layer and the second drift layer. See para 0033.
With respect to claim 29, Zhang teaches the spreading layer has a doping concentration between two and one thousand times that of the doping concentration of the first and second drift layers.  
With respect to claim 30, Zhang teaches the buffer layer and the first and second drift layers are uniformly doped.  
With respect to claim 33, Zhang teaches a doping concentration of the buffer layer is between l x107 cm-3 and 5x10'8 cm 3. See para 0033.


Allowable Subject Matter
Claims 5-7, 11-12, 23-24, 27-28, and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814